Exhibit 10.3

OWENS & MINOR, INC.

NON-EMPLOYEE DIRECTORS’ COMPENSATION

Effective April 28, 2006

 

     Current    

Revised Effective

4/28/06

 

Annual Retainer (Cash)

   $ 15,000     $ 25,000  

Annual Retainer (Stock)

   $ 15,000     $ 25,000  

Lead Director

   $ 10,000     $ 30,000  

Audit Committee Chair

   $ 5,000     $ 7,000  

Other Committee Chair

   $ 4,000     $ 5,000  

Board Meeting

   $ 1,500     $ 1,500  

Audit Committee Meeting

   $ 1,500     $ 1,500  

Other Committee Meetings

   $ 1,200     $ 1,200  

Telephone attendance at any meeting

   $ 800     $ 800  

Audit Committee Telephone Conference Meeting (when called as such)

   $ 1,200     $ 1,200  

Other Committee Telephone Conference Meeting (when called as such)

   $ 800     $ 800  

Board Retreat

   $ 1,800     $ 2,000  

Non-Qualified Stock Options

10-year, immediately exercisable

     5,000  shares     5,000  shares

Directors must attend Board Meetings and Committee meetings to receive
compensation.

$25,000 annual retainer paid in shares of Company common stock is based on the
closing stock price on the day of the annual meeting. These shares are
restricted and subject to forfeiture for a period of one year from the date of
grant.

Expenses for travel to and from meetings are reimbursable according to company
travel policy.

NOTE: Directors may defer all or part of their board fees. Directors may also
take compensation, either directly or deferred, in whole or in part, in company
stock.